Order entered April 3, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01296-CV

                                    AMY SELF, Appellant

                                                V.

                    TINA KING AND ELIZABETH TUCKER, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-1286-2010

                                           ORDER

                      Before Justices FitzGerald, Lang-Miers, and Murphy

       After the trial court dismissed this case for want of prosecution on April 21, 2011,

plaintiff-appellant Amy Self filed a motion in which she asserted that she had not received notice

of the dismissal until June 18, 2011. Although the trial court held a hearing on the motion, the

court made no order finding the date on which Self or her counsel first either received notice or

acquired actual knowledge of the dismissal. This order is required by Texas Rule of Appellate

Procedure 4.2(c). Self has now filed a motion in this Court asking us either to treat her attempted

appeal as a petition for writ of mandamus or to abate the appeal so that the trial court can make

the required finding. Appellees have not filed a response.



                                                1
       We GRANT Self’s motion as follows. We ORDER the trial court to transmit to this

Court, within THIRTY DAYS of the date of this order, a supplemental clerk’s record containing

an order that complies with Texas Rule of Appellate Procedure 4.2(c).

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated at the earlier of THIRTY DAYS from the date of this order or when the

supplemental clerk’s record is filed.



                                                   /s/    ELIZABETH LANG-MIERS
                                                          PRESIDING JUSTICE




                                               2